                                                EXHIBIT B
Case 2:20-cv-07228-MCA-MAH Document 1-2 Filed 06/14/20 Page 1 of 7 PageID: 18



                                                                           FILED
  Christopher S. Porrino (Bar I.D. 071631992)
  Matthew M. Oliver (Bar I.D. 040071997)                                   MAY O 8   2020
  LOWENSTEIN SANDLER LLP
  One Lowenstein Drive                                              Jeffrey R. Jablonski, P.J.Ch.
  Roseland, New Jersey 07068
  973.597.2500
  Attorneys for PlaintiffSundeep Amrute


                                                        SUPERIOR COURT OF NEW JERSEY
   SUNDEEP AMRUTE,                                      CHANCERY DIVISION:
                                                        HUDSON COUNTY
                           Plaintiff,
                                                        DOCKET NO.: C-67-20
             v.
                                                                        CIVIL ACTION
   SANJAY SHAH and STREET
   SOLUTIONS, INC.,                                         ORDER TO SHOW CAUSE WITH
                                                             TEMPORARY RESTRAINTS
                           Defendants.



                     THIS MATTER having been brought before the Court by Lowenstein Sandler

  LLP, attorneys for Plaintiff Sundeep Amrute, seeking relief by way of temporary restraints

  pursuant to R. 4:52, based upon the facts set forth in the Verified Complaint filed in this Action,

  the Certification of Sundeep Amrute, dated May 7, 2020, and the memorandum of law in support

  of the application for interim relief; and it appearing that Defendants Street Solutions, Inc. and

  Sanjay Shah have notice of this application, and for good cause shown:

                     IT IS on this 8th         day of May     , 2020:

                     ORDERED            that   Defendants   show   cause    before     this    Court   on

   _Ju_ _ly_l_0 _______ ,. 2020, at 11:00 an;i why this Court should not enter an Order

  pursuant to R. 4:52:

           1.        Compelling the Defendants to restore Plaintiff to his position of employment with

  Defendant Street Solutions, Inc., including but not limited to restoring his salary, medical benefits,



  38387/2
  05/07/2020 206354804.4
Case 2:20-cv-07228-MCA-MAH Document 1-2 Filed 06/14/20 Page 2 of 7 PageID: 19
Case 2:20-cv-07228-MCA-MAH Document 1-2 Filed 06/14/20 Page 3 of 7 PageID: 20
Case 2:20-cv-07228-MCA-MAH Document 1-2 Filed 06/14/20 Page 4 of 7 PageID: 21
Case 2:20-cv-07228-MCA-MAH Document 1-2 Filed 06/14/20 Page 5 of 7 PageID: 22
Case 2:20-cv-07228-MCA-MAH Document 1-2 Filed 06/14/20 Page 6 of 7 PageID: 23
Case 2:20-cv-07228-MCA-MAH Document 1-2 Filed 06/14/20 Page 7 of 7 PageID: 24
